 1
 2
 3
 4
 5
 6
 7
 8                   UNITED STATES DISTRICT COURT
 9                 SOUTHERN DISTRICT OF CALIFORNIA
10
11   GLORIA RODRIGUEZ,             Case No. 19cv01236-LAB-MSB
12              Plaintiff,         The Honorable Larry A. Burns
13   v.                            ORDER OF DISMISSAL
14
     BANK OF AMERICA, N.A.,
15
                Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        CASE NO. 19CV01236-LAB-MSB
                                        ORDER OF DISMISSAL
 1
                  The joint motion to dismiss (Docket no. 17) is GRANTED. This
 2
     action is DISMISSED WITHOUT PREJUDICE as to the putative class, and
 3
     DISMISSED WITH PREJUDICE as to Plaintiff Gloria Rodriguez. The parties
 4
     shall each bear their own costs and attorney’s fees.
 5
 6
           IT IS SO ORDERED.
 7
 8    Dated:    November 21, 2019               Hon. Larry Alan Burns
 9                                              Chief United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      CASE NO. 19CV01236-LAB-MSB
                                                      ORDER OF DISMISSAL
